Case: 1:16-cv-11039 Document #: 392 Filed: 10/08/20 Page 1 of 1 PageID #:9838

                    UNITED STATES DISTRICT COURT
          FOR THE Northern District of Illinois − CM/ECF LIVE, Ver 6.3.3
                               Eastern Division

Steven E Freedman, et al.
                                          Plaintiff,
v.                                                         Case No.: 1:16−cv−11039
                                                           Honorable Jorge L. Alonso
American Guardian Holdings, Inc.
                                          Defendant.



                        NOTIFICATION OF DOCKET ENTRY



This docket entry was made by the Clerk on Thursday, October 8, 2020:


         MINUTE entry before the Honorable Jorge L. Alonso: Telephonic status hearing
set for 10/9/20 at 9:30 a.m. Members of the public and media will be able to call in to
listen to this hearing. The call−in number is 888−808−6929 and the access code is
4911854. Counsel of record will receive an email 30 minutes prior to the start of the
telephonic hearing with instructions to join the call. Persons granted remote access to
proceedings are reminded of the general prohibition against photographing, recording, and
rebroadcasting of court proceedings. Violation of these prohibitions may result in
sanctions, including removal of court issued media credentials, restricted entry to future
hearings, denial of entry to future hearings, or any other sanctions deemed necessary by
the Court.Notice mailed by judge's staff (lf, )




ATTENTION: This notice is being sent pursuant to Rule 77(d) of the Federal Rules of
Civil Procedure or Rule 49(c) of the Federal Rules of Criminal Procedure. It was
generated by CM/ECF, the automated docketing system used to maintain the civil and
criminal dockets of this District. If a minute order or other document is enclosed, please
refer to it for additional information.

For scheduled events, motion practices, recent opinions and other information, visit our
web site at www.ilnd.uscourts.gov.
